NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MONICO AMEZQUITA-GARCIA,                     )
DOC #T36720,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2716
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Ashley Moody, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Assistant Public
Defender, Bartow, for Appellant.

Carolyn Snurkowski, Associate Deputy
Attorney General, Tallahassee, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.